DETAILED ACTION
This Office Action is in response to the original application filed on 07/01/2022. Claims 1-17 are pending, of which, claims 1, 8, and 14 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 15/749,646 filed on 02/01/2018, which has since been issued as U.S. Patent No. 11,468,095, which claims the benefit of 371 of PCT/US2016/045777 filed on 08/05/2016, which claims the benefit of U.S. Provisional Application No. 62/201,835 filed 08/06/2015. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings submitted on 07/01/2022 are accepted.

Specification
The specification submitted on 07/01/2022 is accepted.

Examiner’s Note
The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims, in particular, the prior art does not teach “receive, from an originator, a first request to store multidimensional data, in a multidimensional data resource structure of a service in a network, the service supporting service capabilities through a set of Application Programming Interfaces (APIs), wherein the first request comprises a plurality of multidimensional data samples, the plurality of multidimensional data samples having a plurality of dimensions of data, one dimension of the plurality of dimensions of data being time and wherein each multidimensional data sample of the plurality of multidimensional data samples comprises a data item and a data type for each of the plurality of dimensions of data; store the plurality of multidimensional data samples in the multidimensional data resource structure, wherein the multidimensional data resource structure includes a sampling period attribute, and wherein only multidimensional data samples that are generated in a last time interval set by the sampling period attribute are stored in the multidimensional data resource structure; receive, based on one or more user inputs, a second request to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data; and cause, via the service and based on the second request, access to the at least one dimension of the plurality of dimensions of data.” (in combination with the other limitations of the independent claims).
 The prior arts (Legault, Siebel, and Adiba references) disclose generation of multidimensional database structures and retention of data in the multidimensional database structures for a period of time for an Internet of Things (IoT) service environment but do not disclose a sampling period attribute wherein only multidimensional data samples that are generated in a last time interval set by the sampling period attribute are stored in the multidimensional data resource structure as being claimed and argued by the applicant. The absence of details does not allow for proper hindsight reconstruction of obviousness.  
While no prior art rejection is given by the examiner at this time  (see rationale above), the claims are not allowable as the claims are rejected under a nonstatutory double patenting rejection.

Examiner contacted applicant’s attorney, Mr. Jonathan Lombardo (Reg. No. 71,734), telephonically on 10/13/2022 regarding the filing of a terminal disclaimer for the nonstatutory double patenting rejection. Attorney has not filed the terminal disclaimer as of 10/25/2022 and has not responded to examiner follow-up calls.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,468,095 in view of Siebel et al. (U.S. Pub. No. 2017/0006135, which claims benefit from U.S. Provisional Application No. 62/172,012 filed on 06/05/2015, cited in IDS). See the table below for the double patenting obviousness analysis. 
It would have been obvious to one of ordinary skill in the art at the time the invention to modify U.S. Patent No. 11,468,095 to incorporate the teachings of Siebel because both address the same field of data management systems with multi-dimensional data in enterprise environments and by incorporating Siebel provides an enterprise Internet-of-Things application development platform for big data analytics, integration, data processing and machine learning, such that data can be captured, analyzed, curated, searched, shared, stored, transferred, visualized, and queried in a meaningful manner for usage in enterprise or other systems, as taught by Siebel [0086].
Present Application 17/810,421
Patent No.  11,468,095
Analysis
1. An apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to: 


receive, from an originator, a first request to store multidimensional data, in a multidimensional data resource structure of a service in a network, the service supporting service capabilities through a set of Application Programming Interfaces (APIs), wherein the first request comprises a plurality of multidimensional data samples, 


the plurality of multidimensional data samples having a plurality of dimensions of data, one dimension of the plurality of dimensions of data being time and wherein each multidimensional data sample of the plurality of multidimensional data samples comprises a data item and a data type for each of the plurality of dimensions of data; 





store the plurality of multidimensional data samples in the multidimensional data resource structure, wherein the multidimensional data resource structure includes a sampling period attribute, and wherein only multidimensional data samples that are generated in a last time interval set by the sampling period attribute are stored in the multidimensional data resource structure; 


receive, based on one or more user inputs, a second request to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data; and 


cause, via the service and based on the second request, access to the at least one dimension of the plurality of dimensions of data.
1. An apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising:


receiving, from an originator, a first request to generate, in a service in a network, the service supporting service capabilities through a set of Application Programming Interfaces (APIs), a multidimensional data resource structure, wherein the first request comprises a plurality of multidimensional data samples,


 the plurality of multidimensional data samples having a plurality of dimensions of data, one dimension of the plurality of dimensions of data being time and each multidimensional data sample of the plurality of multidimensional data samples comprises a data item for each of the plurality of dimensions of data, 






storing the plurality of multidimensional data samples in the multidimensional data resource structure, wherein the multidimensional data resource structure includes a sampling period attribute, and wherein only multidimensional data samples that are generated in a last time interval set by the sampling period attribute are stored in the multidimensional data resource structure; 


receiving, based on one or more user inputs, a second request to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data; and 


causing, via the service and based on the second request, access to the at least one dimension of the plurality of dimensions of data.
Essentially the same preamble.













Essentially the same limitation. Generating a multidimensional data resource structure with plurality of multidimensional data samples means that multidimensional data is being stored.





Essentially the same limitation.
Does not explicitly claim the data type. However, the limitation could be rejected with prior art reference Siebel under nonstatutory obviousness-type double patenting. Specifically, Siebel, [0171], discloses the multi-dimensional data store is configured to store data for business intelligence or reporting and may store data types or in data formats that correspond to one or more reports that will be run against any stored data.


Same limitation.














Same limitation.









Same limitation.


Independent claims 8 and 14 are essentially just different embodiments of the same claimed invention.
2. The apparatus of claim 1, wherein the apparatus validates the plurality of multidimensional data samples.  
2. The apparatus of claim 1, wherein the apparatus validates the plurality of multidimensional data samples.
Same limitation

Claims 9 and 15 are essentially just different embodiments of the same claimed limitation.
3. The apparatus of claim 1, wherein the data type comprises a definition of the type of the data item.
Not explicitly claimed.
Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Siebel under nonstatutory obviousness-type double patenting. Specifically, Siebel, [0171], discloses the multi-dimensional data store is configured to store data for business intelligence or reporting and may store data types or in data formats that correspond to one or more reports that will be run against any stored data.

Claims 10 and 16 are essentially just different embodiments of the same claimed limitation.
4. The apparatus of claim 1, wherein the causing access causes one or more RESTful operations to be applied to each element of the at least one dimension.
4. The apparatus of claim 1, wherein the causing access causes one or more RESTful operations to be applied to each element of the at least one dimension.
Same limitation

Claims 11 and 17 are essentially just different embodiments of the same claimed limitation.
5. The apparatus of claim 1, wherein the computer-executable instructions further cause the apparatus to perform operations comprising: determining whether the originator has access rights to request the creation of the multidimensional data resource structure.
5. The apparatus of claim 1, wherein the computer-executable instructions further cause the apparatus to perform operations comprising: determining whether the originator has access rights to request the creation of the multidimensional data resource structure.
Same limitation.

Claim 12 is essentially just a different embodiment of the same claimed limitation.
6. The apparatus of claim 1, wherein the computer-executable instructions further cause the apparatus to perform operations comprising: assigning a resource identifier to each dimension of the plurality of dimensions of data.
6. The apparatus of claim 1, wherein the computer-executable instructions further cause the apparatus to perform operations comprising: assigning a resource identifier to each dimension of the plurality of dimensions of data.
Same limitation.

Claim 13 is essentially just a different embodiment of the same claimed limitation.
7. The apparatus of claim 1, wherein the computer-executable instructions further cause the apparatus to perform operations comprising: transmitting a response message to the originator indicating that the multidimensional data was stored.
7. The apparatus of claim 1, wherein the computer-executable instructions further cause the apparatus to perform operations comprising: transmitting a response message to the originator indicating that the multidimensional data resource structure was created.
Essentially the same limitation.
Creating a multidimensional data resource structure with plurality of multidimensional data samples means that multidimensional data is being stored.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165